Citation Nr: 1110714	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-38 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

The Board observes that the Veteran's claim of entitlement to service connection for heart disease was initially denied in a March 2007 rating decision; however, he thereafter submitted additional evidence and requested reconsideration of his claim in May 2007.  As such, the Veteran's claim was reconsidered in the January 2008 rating decision, within one year of March 2007 rating decision.  Moreover, the Veteran's notice of disagreement was received in March 2008, which is also within one year of the notification of the March 2008 rating decision.  Therefore, the Board finds the March 2007 rating decision denying service connection for heart disease is not final and the receipt of new and material evidence is not required prior to a de novo review by the Board.  Therefore, the issue has been characterized as shown on the first page of this decision.

This case was previously before the Board in March 2010 when it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran seeks entitlement to service connection for heart disease.  The Veteran contends that, during service, he partially froze in an Army truck that ran out of fuel in a blizzard where he was without heat for four hours and subsequently experienced numbness of his hands and feet, which he alleges military treatment providers failed to diagnose as peripheral artery disease.  He subsequently developed heart disease, which required a coronary artery bypass graft times five in December 2006.  Therefore, the Veteran claims that service connection is warranted for such disorder.

The Board observes that the record reflects a current diagnosis of coronary artery disease status post coronary artery bypass graft.  His service treatment records reflect that, in December 1966, he reported periodic episodes of losing feeling in his hands and feet when lying in bed at night.  Such record shows that the Veteran had been involved in an automobile accident four months earlier when he struck his forehead on a window and had such symptoms since that time.  Additionally, as indicated previously, the Veteran has contended that he has experienced numbness of his hands and feet since service when he partially froze in an Army truck out of fuel in a blizzard wherein he was without heat for four hours.

In light of the above evidence, in March 2010, the Board remanded the Veterans claim for additional VA treatment records, including those dated from 2001 to 2003 from the VA Medical Center in Jacksonville, Florida, and those dated since 2007 from VA Medical Center in Nashville, Tennessee, to be associated with the claims file, and for the Veteran to be afforded a VA medical examination.  In conjunction with the VA medical examination, the Board ordered that after completing any evaluations, studies, and tests deemed necessary, the examiner should offer an opinion as to whether it is likely, unlikely, or at least as likely as not that any current heart disease was related to his service, to include his December 1966 complaints of periodic episodes of losing feeling in his hands and feet.  In addition, the Board ordered that the examiner consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  Lastly, the Board ordered that the rationale for any opinion offered be provided.  

The Board notes that that additional VA treatment records dated from 2001 to April 2010, including records from the VA Medical Centers in Jacksonville, Florida, and Nashville, Tennessee, were obtained and associated with the claims file.

In May 2010 the Veteran was afforded a VA medical examination pursuant to the March 2010 Remand.  After examination the examiner diagnosed the Veteran with essential hypertension, coronary artery disease status post myocardial infarction and coronary artery bypass graft times five.  The examiner noted that the Veteran reported that he had frozen feet and fingers in service and an irregular heartbeat six months after separation from service in 1968.  The examiner rendered the opinion that the Veteran's coronary artery disease and hypertension were unlikely to be the result of service.  The examiner provided the rationale that the Veteran's claims file did not reveal any heart disease in service, and the Veteran's coronary artery disease and hypertension did not start until many decades after separation from service.  However, the examiner did not comment on the Veteran's lay statements regarding the continuity of the Veteran's symptomology or the Veteran's  December 1966 reports of periodic episodes of losing feeling in his hands and feet.

The examiner's statement reflects that he opined that the Veteran's coronary artery disease and hypertension were not related to service because of the absence of in-service documentation of the conditions.  Thus, contrary to the Board's instructions, it does not appear that the examiner took into consideration the Veteran's lay report of a continuity of symptomatology, including the December 1966 complaints of periodic episodes of losing feeling in his hands and feet.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Veteran's appeal must be remanded.

VA is also required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

A review of the claims file reveals that the Veteran was denied Social Security Administration Disability Insurance benefits.  However, the records regarding this denial of benefits have not been associated with the claims file and the record contains no indication that any attempt was made to obtain the Veteran's complete Social Security Administration record.  Because Social Security Administration records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete Social Security Administration record.

Since the claims file is being returned it should be updated to include VA treatment records compiled since April 2010.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain VA medical records pertaining to the Veteran that are dated after April 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file

2.  The RO/AMC shall request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  After completing the above, the RO/AMC shall afford the Veteran an appropriate VA examination in order to determine the etiology of his heart disease.  The examiner should review the claims file.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.

Thereafter, the examiner shall offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current heart disease is related to his period of active service, to include his December 1966 complaints of periodic episodes of losing feeling in his hands and feet.  Additionally, the examiner should indicate whether the Veteran had heart disease within one year of his service discharge in January 1968 and, if so, describe the manifestations.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  A rationale for any opinion offered shall be provided.  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

